Citation Nr: 0918972	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  99-18 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
psychophysiological musculoskeletal disorder with tension 
headaches, from May 9, 1995 to June 12, 1997.

2.  Entitlement to an increased (compensable) rating for 
tension headaches, from June 13, 1997.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a January 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which denied a 
rating in excess of 10 percent for the Veteran's service-
connected psychophysiological musculoskeletal disorder with 
tension headaches.  It is apparent that the RO continued a 
finding that the Veteran's psychiatric impairment was the 
dominant aspect of the diagnosis rather than the organic (to 
include headaches) aspect; thus, the disability was rated 
under the criteria for rating psychoneurotic disorders.  See 
38 C.F.R. §§ 4.126(d), 4.132 (1996).

In an August 1999 rating action, the RO recharacterized the 
Veteran's psychophysiological musculoskeletal disorder with 
tension headaches as post-traumatic stress disorder (PTSD) 
and assigned a 30 percent evaluation under 38 C.F.R. §4.130, 
Diagnostic Code 9411, effective June 13, 1997.  A separate 
rating for headaches was not provided.  In a June 2005 rating 
decision, the RO assigned a separate noncompensable (zero 
percent) rating for headaches from June 13, 1997.

A review of the record shows that the Veteran's 
representative, in a May 2005 statement and in written 
argument submitted in October 2006 (VA Form 646), raised a 
claim of clear and unmistakable error (CUE) in the August 
1999 rating decision alleging that the RO failed to continue 
a 10 percent rating for the Veteran's headaches.  In a 
February 2007 decision, the Board, in relevant part, 
indicated that it could not adjudicate the appeal for 
entitlement to a rating in excess of 10 percent for a 
psychophysiological musculoskeletal disorder with tension 
headaches from May 9, 1995 to June 12, 1997 and entitlement 
to a separate compensable rating for tension headaches as of 
and following June 13, 1997 until the Veteran's CUE claim had 
been determined.  As such, the Board remanded these claims, 
instructing the RO to: adjudicate the Veteran's claim of CUE 
in regards to the August 1999 RO decision that failed to 
continue a 10 percent rating for headaches from June 13, 1997 
and to readjudicate the Veteran's remaining claims.  

In a September 2008 rating decision, the RO denied the 
Veteran's claim for CUE in regards to the August 1999 rating 
decision that failed to continue a 10 percent rating for 
headaches from June 13, 1997.  The record does not indicate 
that the Veteran has filed a notice of disagreement with this 
decision and, as such, the claim is not currently in 
appellate status.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008).  

At the Veteran's request, a hearing was held before the 
Board, sitting at the RO, in May 2005.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  From May 9, 1995 to June 12, 1997, there is no medical 
evidence of prostrating headaches; the Veteran's 
psychophysiological musculoskeletal disorder with tension 
headaches was primarily manifested by psychiatric versus 
organic aspects of the disability; while symptomatic, her 
psychoneurotic symptoms did not result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
so as to produce definite industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  From June 13, 1997 to February 28, 2006, the Veteran's 
tension headaches were not manifested by characteristic 
prostrating attacks averaging one in two months over the last 
several months.

3.  From March 1, 2006, the medical evidence indicates that 
the Veteran's tension headaches have been manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months; the preponderance 
of the evidence is against a finding of very frequent, 
completely prostrating and prolonged attacks of headaches 
productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  From May 9, 1995 to June 12, 1997, the criteria for a 
rating in excess of 10 percent for a psychophysiological 
musculoskeletal disorder with tension headaches are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.126, 4.130, 
Diagnostic Codes 8100, 9505 (1994), 9505 (1996).

2.  From June 13, 1997 to February 28, 2006, the scheduler 
criteria for a separate compensable rating for tension 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.104, Diagnostic Code 
8199-8100 (2008).

3.  As of and following March 1, 2006, the scheduler criteria 
for a staged rating of 30 percent for tension headaches, but 
no more than 30 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.104, 
Diagnostic Code 8199-8100 (2008); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a May 2001 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate her 
claims on appeal; the information and evidence that the VA 
would seek to provide; and the information and evidence the 
claimant was expected to provide.  A subsequent August 2007 
letter provided the information required by Dingess.  
However, neither notice was issued to the veteran prior to 
the initial January 1997 rating decision.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the veteran's claims, as 
demonstrated by the October 2008 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

The Board finds that the timing defect in the case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  She has been represented throughout 
this more than decade long appeal and through her 
representative has demonstrated she is aware of the 
information and evidence not of record that was necessary to 
substantiate her claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  See Shinseki v. Sanders, 2009 WL 1045952 
(U.S.) (U.S. 2009).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
an increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.
 
In this case, the Board finds that the notices sent by the VA 
in this matter arguably did not contain the level of 
specificity set forth in Vazquez-Flores.  However, the August 
2007 letter informed the Veteran that she could submit 
evidence indicating that the disability had increased in 
severity.  This letter also specifically informed the Veteran 
that, if she had not recently been examined or treated by a 
doctor and could not submit other evidence of increased 
disability, she could submit her own statement.  She was 
informed that this statement should completely describe her 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
her disability.  The letter also listed types of evidence 
that the Veteran should tell the VA about or give to the VA 
that may have affected how the VA would assign a disability 
evaluation, including information about on-going treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the Veteran.  
Based on the information given in the August 2007 letter, the 
Board finds that the first and fourth requirements of 
Vazquez-Flores were substantially satisfied.

Regarding the second and third requirements of Vazquez-
Flores, in a June 2006 SSOC, the RO included all applicable 
laws and regulations used in rating the Veteran's 
disabilities.  As such, the RO made the Veteran aware of the 
criteria used in determining her claim for an increased 
rating.  Further, during the course of this appeal, the 
Veteran has been represented at the RO and before the BVA by 
a Veterans Service Organization (VSO) recognized by the VA, 
specifically the New York State Division of Veterans' 
Affairs, and the Board presumes that the Veteran's 
representative has a comprehensive knowledge of VA laws and 
regulations, including particularly in this case, those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  

In view of the foregoing, to include the notification by the 
RO of the rating criteria and the participation of the VSO 
representative, the Board finds that the Veteran was informed 
or had actual knowledge of what was needed to substantiate 
the claims at issue in this matter.  Therefore, the Board 
finds that all requirements of Vazquez-Flores have been 
substantially satisfied.  

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist the Veteran with her claim.  There is no indication 
of any additional relevant evidence that has not been 
obtained.  In September 1995 and March 2006, the RO and AMC, 
respectively, also afforded the Veteran VA medical 
examinations, which were thorough in nature and revealed 
findings that are adequate for rating purposes.  Under these 
circumstances, there is no further duty to provide a medical 
examination or opinion.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Increased ratings.

a.  Factual Background.  The Veteran essentially contends 
that the evaluations assigned for her service-connected 
disorders at issue in this case do not accurately reflect the 
severity of those disorders for the respective time periods.  

(i)  From May 9, 1995 to June 12, 1997.

In a September 1995 VA cranial nerves examination, the 
Veteran reported having a history of headaches.  She reported 
having no nausea or vomiting, but stated that the headache 
was associated with blurry vision at times with scintillating 
stomatas with some wavy and zigzag-like appearance in front 
of her eye.  She reported having some neck pains with the 
headaches at times.  She stated that she felt better after 
taking Tylenol or Motrin.  A neurological examination found 
no focal acute neurologic defect.  

VA records indicate that the Veteran failed to appear for an 
April 2006 VA psychiatric examination.  

The record of evidence for the period from May 9, 1995 to 
June 12, 1997 does not indicate any further treatment for a 
psychophysiological disorder.


(ii)  From June 13, 1997 to February 28, 2006.

In an October 2003 VA nose, sinus, larynx, and pharynx 
examination report, the Veteran reported having daily 
headaches, usually in the temple area.  The diagnoses were 
allergic rhinitis and a deviated nasal septum.  

In a June 2005 VA medical record, the Veteran reportedly 
stated that she had headaches.  She indicated that the 
condition had increased in severity and frequency over the 
past few years.  She reported that the headaches were 
bioccipital and bitemporal, pressing in nature.  She 
indicated the presence of associated photophobia, nausea, and 
vomiting.  She also reported neck pain and stiffness.  The 
diagnosis was mixed headache, chronic daily headache, and 
migraine.

At a May 2005 hearing before the Board, the Veteran testified 
that she had headaches every day.  She said that they 
sometimes were not bad, but other times were very strong.  
She noted taking Tylenol and other home remedies to control 
the pain.  The Veteran further testified that her headaches 
would last between three and four hours, and would disappear 
if she lay down and relaxed.  She indicated that she 
sometimes had headaches that would not respond to medication 
or any of her other remedies.  She added that sometimes she 
would have severe headaches and these would cause pain that 
would cause her to think that she was going insane.  (Hearing 
Transcript, pages 35-36).

In a March 2006 VA examination report, the Veteran reportedly 
stated that her headaches would occur two to three times per 
day, each lasting between 15 and 16 minutes.  At their worst, 
the pain of the headaches would be measured as a ten on a 
scale of ten.  The Veteran reported having a headache 
measured as a seven on a scale of ten at the time of the 
examination.  She stated that she had generalized pain in the 
rest of her body, especially her neck.  The headaches were 
biocciptial and bitemporal, and best described as a squeezing 
sensation.  They were associated with photophobia, 
phonophobia, and nausea.  The Veteran reported that she 
worked as a Veterans Service Representative and that she 
could do her work with a headache.  However, she experienced 
times when she was unable to work due to the headache.  
During such times, she would have to either take a break or, 
if the headache was sufficiently severe, take the entire day 
off.  She stated that the headaches and neck pain had limited 
her range-of-motion secondary to pain.  She noted that the 
headaches had become more severe due to a recent cancer 
evaluation.  

The examiner stated that an MRI examination did not show any 
particular brain lesion, but did indicate nonspecific white 
matter changes.  Based on a review of the claims file and 
computerized records, the examiner's diagnosis was a mixed 
headache of the chronic daily headache type along with a 
possible rebound headache.  The examiner noted that the 
Veteran treated the disorder with Tylenol and Motrin despite 
being prescribed gabapentin for the disorder.  The examiner 
concluded that the headaches were not prostrating most of the 
time.  However, on some occasions, the headaches were 
unbearable and the Veteran could no long perform her 
activities of daily living, including her job.  The examiner 
noted that the Veteran had found it necessary to take time 
off work due to the headaches.  

b.  Law and Regulations.  38 U.S.C.A. § 1155 sets forth 
provisions governing disability ratings, and it directs the 
Secretary to "adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries."  The schedule of ratings must 
provide for ten grades of disability, and no more, ranging 
from 10 percent to 100 percent in 10 percent intervals, upon 
which the payments of compensation shall be based.  38 
U.S.C.A. § 1155.  In addition, "the Secretary shall from time 
to time readjust this schedule of ratings in accordance with 
experience."  Id.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings 
shall be based, as far as practicable, upon average 
impairments of earning capacity resulting from such injuries 
in civil occupations").  Separate diagnostic codes pertain to 
the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The Court recognized that 
if the VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
the VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

At the time of the January 1997 RO decision that is the 
subject of this appeal, the Veteran's psychophysiological 
musculoskeletal disorder contained psychiatric and organic 
aspects.  Under 38 C.F.R. § 4.126, when a single disability 
has been diagnosed both as a physical condition and as a 
mental disorder as in this case, the rating agency must 
evaluate it using a diagnostic code that represents the more 
disabling aspect of the condition.  The veteran was evaluated 
under 38 C.F.R. § 4.132, Diagnostic Code 9505 (psychological 
factors affecting physical condition), prior to June 13, 
1997.  Since that date her disability has been rated as PTSD, 
evaluated at 30 percent under C.F.R. § 4.130, Diagnostic Code 
9411, which is not at issue on appeal (see introduction 
above) and tension headaches, rated as noncompensable (zero 
percent) from June 13, 1997 under 38 C.F.R. § 4.124, 
Diagnostic Code 8100.  

Subsequent to the Veteran filing her May 1995 claim for an 
increased rating, the criteria for evaluating 
psychophysiological disorders were substantially revised.  
With respect to the changes in the criteria for rating such 
disorders, the Board notes that in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent 
that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before the VA or 
a court, whichever version of the statute or regulation is 
most favorable to the claimant will govern unless the statute 
or regulation clearly specifies otherwise.  The General 
Counsel held that the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  The General Counsel indicated 
that pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before the VA, the VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, the VA must determine whether applying 
the new provision to claims that were pending when it took 
effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive 
effects, the VA ordinarily should not apply the new provision 
to the claim.  If applying the new provision would not 
produce retroactive effects, the VA ordinarily must apply the 
new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating psychophysiological 
disorders.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Accordingly, the VA 
must evaluate the Veteran's service-connected 
psychophysiological disorder under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114 (2008); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 1996, a 10 percent evaluation is 
warranted when there is emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment. 38 C.F.R. § 4.132, Diagnostic 
Code 9505 (1994).
	
In Hood v. Brown, the Court of Veterans Appeals (now Court of 
Appeals for Veterans Claims) stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. at 
304; 38 U.S.C.A. § 7104(d)(1).  In the wake of Hood, the VA 
General Counsel issued a precedent opinion concluding that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  The term considerable, 
the criterion for a 50 percent evaluation, was to be 
construed as "rather large in extent or degree."  VAOPGCPREC 
9-93.  The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was amended. A 10 percent rating would be 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or;  symptoms controlled by continuous 
medication.  A 30 percent rating would be warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally  functioning 
satisfactorily, with routine behavior, self-care,  and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks  (weekly or less 
often), chronic sleep impairment, mild  memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.132, Diagnostic Code 9505 (1996).

Tension headaches are not listed in the Schedule for Rating 
Disabilities.  Accordingly, the Veteran's disability is to be 
rated under the criteria for migraines, a closely related 
disease in which not only the functions affected, but the 
anatomical localization and symptomatology were closely 
analogous. 38 C.F.R. § 4.20.  According to the policy in the 
Schedule, when a disability is not specifically listed, the 
Diagnostic Code will be "built up," meaning that the first 2 
digits will be selected from that part of the schedule most 
closely identifying the part of the body involved, and the 
last 2 digits will be "99." 38 C.F.R. § 4.27.  For example, 
in this case, Diagnostic Code 8199 is used to identify 
unlisted neurological conditions.

The Veteran's post-traumatic headaches were rated analogously 
to migraine headaches, found in DC 8100.  Under those 
criteria, a 10 percent evaluation is assigned when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  38 C.F.R. § 4.124a, DC 
8100.  A 30 percent evaluation is warranted when the evidence 
demonstrates characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  Id.  
The maximum 50 percent rating requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.

c.  Analysis.  

(i).  Psychophysiological musculoskeletal disorder with 
tension headaches, from May 9, 1995 to June 12, 1997.  

Having reviewed the claims file, the Board finds that the 
Veteran is not entitled to a rating greater than 10 percent 
for her service-connected psychophysiological musculoskeletal 
disorder with tension headaches during this period of time.  
The September 1995 VA cranial nerves examination indicated 
that she gave a history of headaches.  The Veteran reported 
having no nausea or vomiting, but stated that the headache 
was associated with blurry vision at times with scintillating 
stomatas with some wavy and zigzag-like appearance in front 
of her eye.  She indicated having some neck pains with the 
headaches at times and felt better after taking Tylenol or 
Motrin.  The examiner noted no history of prostrating 
headaches and the neurological examination found no focal 
acute neurologic defect.  

The evidence does not indicate that, during the period at 
issue, the Veteran's psychophysiological disorder was 
productive of prostrating headaches.  It is apparent that the 
psychological aspect of her disability was predominant 
(38 C.F.R. § 4.126), but the evidence shows no definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment, required for a 30 percent 
rating under the General Rating Formula for Psychoneurotic 
Disorders in effect prior to November 1996.  See 38 C.F.R. § 
4.132, Diagnostic Code 9400           (prior to November 7, 
1996).  Moreover, from November 7, 1996 (effective date of 
the changes in the criteria for rating mental disorders), the 
evidence does not indicate occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild  
memory loss (such as forgetting names, directions, recent 
events), required for a 30 percent rating under the General 
Rating Formula for Psychoneurotic Disorders in effect after 
November 1996.  See C.F.R. § 4.130, Diagnostic Code 9400 
(from November 7, 1996).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for the Veteran's psychophysiological 
musculoskeletal disorder with tension headaches, for the 
period from May 9, 1995 to June 12, 1997.  As the 
preponderance of the evidence is against the claim for a 
higher rating for this period, the benefit of the doubt 
doctrine is not applicable to this aspect of the appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

(ii).   Tension headaches from June 13, 1997 to February 28, 
2006.

Having reviewed the claims file, the Board finds that the 
Veteran is not entitled to a compensable rating for her 
service-connected tension headaches for the period from June 
13, 1997 to February 28, 2006.  The Board notes that, at the 
May 2005 hearing, the Veteran testified, in essence, that she 
has had recurrent, severe headaches for many years.  However, 
there is no objective medical evidence indicating that the 
headaches were "prostrating" in nature during the period 
from June 13, 1997 to February 28, 2006.  Thus, a compensable 
rating is not warranted under 38 C.F.R. § 4.124, Diagnostic 
Code 8100.  The Board specifically notes that medical reports 
from October 2003 and June 2005 indicate that the Veteran was 
experiencing headaches, but do not include any findings or 
medical opinions that such headaches were prostrating or 
incapacitating in nature.  In order to qualify for a 
compensable (10 percent) rating, under Diagnostic Code 8199-
8100, the evidence must show characteristic prostrating 
attacks averaging one in two months over the last several 
months.  See 38 C.F.R. § 4.124a, DC 8100.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for the Veteran's tension headaches, for the 
period from June 13, 1997 to February 28, 2006.  As the 
preponderance of the evidence is against the claim for a 
higher rating for this period, the benefit of the doubt 
doctrine is not applicable to this aspect of the appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(iii).  Tension headaches, as of and following March 1, 2006.  

Having reviewed the claims file, the Board finds that the 
Veteran is entitled to a 30 percent rating, but no greater 
than 30 percent, for her service-connected tension headaches 
as of and following March 1, 2006.  On that date, the Veteran 
underwent a VA medical examination.  Based on an interview, 
and a review of the records, the examiner's diagnosis was a 
mixed headache of the chronic daily headache type along with 
a possible rebound headache.  The examiner noted that the 
headaches were not prostrating most of the time.  However, 
the clinician further noted that on some occasions, the 
headaches were unbearable and the Veteran could no long 
perform her activities of daily living, including her job.  
The examiner also observed that the Veteran had found it 
necessary to take time off work due to the headaches.  

The Board notes that the examiner did not specify how often 
the Veteran's prostrating headaches occur, but it was 
specifically reported that most headaches were not 
prostrating.  (Emphasis added).  Considering that the 
examiner indicated that the Veteran had chronic daily 
headaches and did not indicate that prostrating attacks were 
rare in number, the Board finds that the evidence more nearly 
meets the criteria for a 30 percent rating under Diagnostic 
Codes 8199-8100, which require characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  See 38 C.F.R. § 4.124a, DC 8100; see also 38 
C.F.R. § 4.3 (requiring that any reasonable doubt regarding 
the degree of disability be resolved in favor of the 
Veteran).  

With respect to whether a rating in excess of 30 percent is 
warranted, aside from the notation that the attacks were not 
prostrating most of the time, the Veteran indicated that she 
was capable of maintaining her employment despite her 
headache disorder.  As such, the Board finds that Veteran's 
tension headache disorder does not meet the criteria for a 50 
percent rating, requiring very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  
As such, the evidence indicates that the Veteran's tension 
headache disorder should be evaluated at 30 percent, but no 
greater than 30 percent, effective March 1, 2006, the date of 
the Veteran's most recent VA compensation examination.  As 
the preponderance of the evidence is against the claim for a 
higher rating for this period, the benefit of the doubt 
doctrine is not applicable to this aspect of the appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(iv)  Extraschedular Rating.

Extraschedular Rating.  The Board also finds that the 
evidence of record does not, for any claim on appeal, present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the Veteran that either her 
psychophysiological musculoskeletal disorder with tension 
headaches, from May 9, 1995 to June 12, 1997, or her tension 
headaches, from June 13, 1997 to February 28, 2006, by 
themselves, necessitated frequent hospitalizations or caused 
marked interference with her employment.  Moreover, the Board 
notes that the Veteran's tension headaches, as of and 
following March 1, 2006, were not shown to require frequent 
hospitalizations or cause marked work inadaptability.  The 
evidence indicates that the Veteran is able to maintain her 
employment due to this disorder, although it causes her to 
miss work occasionally.  The 10 and 30 percent ratings 
assigned for the disorders at issue take into account some 
industrial impairment.  From a review of the evidence, the 
Board finds that the disability picture that has been 
presented during the periods of time at issue have not been 
so exceptional or unusual in nature to render impractical the 
application of the regular rating schedule standards.  Thus, 
the criteria for submission for consideration for the 
assignment of extraschedular ratings for either her 
psychophysiological musculoskeletal disorder with tension 
headaches or tension headaches pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).











ORDER

Entitlement to an increased or staged rating in excess of 10 
percent for a psychophysiological musculoskeletal disorder 
with tension headaches, from May 9, 1995 to June 12, 1997, is 
denied.

Entitlement to an increased or staged compensable rating in 
excess of 10 percent for tension headaches, from June 13, 
1997 to February 28, 2006, is denied.

Entitlement to a rating of 30 percent for tension headaches, 
but no more than 30 percent, effective March 1, 2006, is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


